        Case 2:16-cv-13900-JTM-KWR Document 67 Filed 07/23/19 Page 1 of 6



                               UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF LOUISIANA

STACY MORGAN AND                               *    CIVIL ACTION NO. 2:16-CV-13900
A-PLUS CONTRACTORS, LLC
                   Plaintiffs                  *

VERSUS                                         *    JUDGE: JANE TRICHE MILAZZO

AMERICAS INSURANCE                             *    MAGISTRATE JUDGE:
COMPANY                                             KAREN WELLS ROBY
                                  Defendant *

*   *        *   *    *    *      *    *   *   *    *    *    *    *    *     *    *    *     *   *

                                      WITNESS AND EXHIBIT LIST

        NOW INTO COURT, through undersigned counsel, comes defendant, Americas

Insurance Company (“AIC”), who submits its witness and exhibit lists for witnesses and exhibits

for the trial of this matter. As discovery is not complete, defendant reserves the right to

supplement these lists as necessary.

                                           WITNESS LIST

        AIC submits its witness list for witnesses that it may or will call at the trial of this matter.

As discovery is not complete, defendant reserves the right to supplement this list as necessary.

        1.       Americas Insurance Company, by one or more representatives designated by the
                 company including but not limited to:

                 a.       Marcia Chalk Riley
                 b.       Sherry Lincoln
                 c.       Andrew Marin
                 d.       Jody Vicknair; and
                 e.       Mario Hernandez.

        2.       Hollis Burton.

        3.       Stacy Morgan and other representatives of A-Plus Contractors, LLC.

        4.       Ted K. Kaplon, P.E., and/or other representatives of U.S. Forensic.



                                                   -1-
      Case 2:16-cv-13900-JTM-KWR Document 67 Filed 07/23/19 Page 2 of 6



       5.     Julius Hebert and/or other representatives of HUB Enterprises, Inc.

       6.     Larry “Bree” McCorkle.

       7.     Don Kotter.

       8.     Kenneth Cahill.

       9.     One or more representatives of New Orleans Safety & Permits.

       10.    One or more representatives of City of New Orleans, New Orleans Fire
              Department.

       11.    One or more representatives of JP Morgan Chase Bank NA.

       12.    One or more representatives of the City of New Orleans Office of Community
              Development.

       13.    A representative from any insurance company from October 2010 to the present
              that handled or presided over any claim made for the subject property.

       14.    Any estimator or adjuster that inspected the property from October 2010 to the
              present that handled, presided, adjusted or estimated any claim made for the
              subject property.

       15.    Any witness necessary to authenticate any exhibit or document to be offered into
              evidence at trial.

       16.    Any individuals listed in any other party’s disclosures.

       17.    Any individuals identified in any other party’s responses to discovery.

       18.    Any individuals identified and documents produced by any party.

       19.    Any witness listed or called by any party in this action.

       20.    Any witness needed for impeachment purposes at the trial of this matter.

       21.    Any witness listed or called by Stacy Morgan and/or A-Plus Contractors, LLC.

                                        EXHIBIT LIST

       AIC submits its exhibit list for exhibits that it may or will submit at the trial of this

matter. As discovery is not complete, defendant reserves the right to supplement this list as

necessary.


                                               -2-
Case 2:16-cv-13900-JTM-KWR Document 67 Filed 07/23/19 Page 3 of 6



1.    The AIC claims file, including but not limited to, its documents, records, reports,
      drawings, photographs, proofs of payments and correspondence, shall be included
      in its entirety less any privileged information;

2.    Americas Insurance Company Policy No. 619616, in effect at the date of the
      incident;

3.    Americas Insurance Company reports for the subject location, including
      photographs;

4.    U.S. Forensic, LLC report for the subject location, including photographs;

5.    HUB Enterprises, Inc. report for the subject location, including photographs;

6.    Any and all documents produced by Stacy Morgan and/or A-Plus Contractors,
      LLC.

7.    Any and all documents by and between Hollis Burton and AIC;

8.    Any and all documents from the appraisal process;

9.    Any and all documents from Larry “Bree” McCorkle;

10.   Any and all documents from Don Kotter;

11.   Any and all documents from Kenneth Cahill;

12.   Any and all documents from New Orleans Safety & Permits;

13.   Any and all documents from JP Morgan Chase Bank NA;

14.   Any and all documents from The City of New Orleans Office of Community
      Development;

15.   Examination Under Oath transcript of Hollis Burton, and documents attached
      thereto;

16.   Examination Under Oath transcript of plaintiff, Stacy Morgan and A-Plus
      Contractors, LLC, and documents attached thereto;

17.   Any and all deposition transcripts for any deponent in this matter;

18.   Any and all communications between defendant and plaintiffs;

19.   Any and all communications between AIC and Hollis Burton;




                                      -3-
Case 2:16-cv-13900-JTM-KWR Document 67 Filed 07/23/19 Page 4 of 6



20.   Any and all documents, records, reports, drawings, photographs, correspondence
      and exhibits which may have been listed by plaintiffs on their exhibit list or in
      discovery identified or produced by plaintiff during discovery including but not
      limited to those provided in response to the defendant’s Request for Production of
      Documents;

21.   Any and all other documents, records, reports, drawings, photographs,
      correspondence and exhibits which may be attained during written discovery and
      depositions;

22.   Any documents, correspondence, records, reports, and summaries used or
      prepared by experts;

23.   Exhibits and summaries prepared from the above described claims file, discovery,
      records, documents, reports, drawings, photographs, correspondence;

24.   Correspondence and estimates of damage/repairs to properties;

25.   Any and all damage estimates from Americas Insurance Company;

26.   Any and all payments from Americas Insurance Company;

27.   Estimate(s) of damage by any person;

28.   Copies of all invoices and/or receipts for repairs to the property;

29.   Copies of all invoices and/or receipts for mitigation performed on the property;

30.   Any and all documents obtained via subpoena;

31.   Expert reports and curricula vitae for any expert in this case as well as the
      expert’s entire file and all documents used to support or summarize his/her
      opinions, his/her work papers and all publications by him/her within the last ten
      (10) years and documents pertaining to all litigation in which he/she has testified;

32.   Reports, letters, affidavits and/or statements from any person who has inspected
      the property in question;

33.   Reports, letters, affidavits and/or statements from any person(s) or entity(ies)
      disclosed in discovery;

34.   Reports, letters, affidavits and/or statements from any person(s) or entity(ies)
      listed by any other party;

35.   Depositions, affidavits and/or statements from any person deposed in this matter;




                                       -4-
Case 2:16-cv-13900-JTM-KWR Document 67 Filed 07/23/19 Page 5 of 6



36.   Any documents disclosed in discovery;

37.   Any document listed by any other party;

38.   Any and all reports, letters, affidavits and/or statements from any person related to
      this case, including but not limited to the plaintiffs, the defendant, adjusters and/or
      inspectors;

39.   Any and all discovery requests, discovery responses or other documents
      exchanged and/or produced in connection with this discovery whether filed or
      exchanged informally in this matter, including but not limited to Answers to
      Interrogatories, Responses to Request for Productions, Request for Admissions,
      requests for inspections and/or entry;

40.   Any and all pleadings filed or to be filed in this matter;

41.   Any and all depositions, affidavits or other statements written and oral taken or to
      be taken in this matter;

42.   Any and all documents necessary for impeachment purposes, including but not
      limited to depositions, treatises, restatements of law, data, studies, publications, or
      other reference materials; and

43.   Any and all exhibits listed by any other party; and

44.   Any and all documents listed by Stacy Morgan and/or A-Plus Contractors, LLC.


                                     Respectfully submitted,


                                     /s/ Laura H. Abel
                                     MATTHEW D. MONSON (#25186)
                                     LAURA H. ABEL (#33175)
                                     BLAKE J. LUSK (#35514)
                                     THE MONSON LAW FIRM, LLC
                                     900 W. Causeway Approach, Suite A
                                     Mandeville, Louisiana 70471
                                     Telephone: (985) 778-0678
                                     Facsimile: (985) 778-0682
                                     matthew@monsonfirm.com
                                     kevin@monsonfirm.com
                                     laura@monsonfirm.com
                                     Counsel for Americas Insurance Company




                                       -5-
      Case 2:16-cv-13900-JTM-KWR Document 67 Filed 07/23/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing has been served upon all

counsel of record via electronic mail, by the United States District Court for the Eastern District

of Louisiana, this 23rd day of July, 2019.

                                               /s/ Laura H. Abel




                                               -6-
